
	

113 SRES 88 ATS: Providing for members on the part of the Senate of the Joint Committee on Printing and the Joint Committee of Congress on the Library.
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 88
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. Schumer (for himself
			 and Mr. Roberts) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Providing for members on the part of the Senate of the
		  Joint Committee on Printing and the Joint Committee of Congress on the
		  Library.
	
	
		That the following named Members be,
			 and they are hereby, elected members of the following joint committees of
			 Congress:
			Joint Committee on
			 Printing:Mr. Schumer, Mr. Udall of New Mexico, Mr. Warner, Mr.
			 Roberts, and Mr. Chambliss.
			Joint Committee of Congress on
			 the Library:Mr. Schumer, Mr. Durbin, Mr. Leahy, Mr. Roberts, and
			 Mr. Blunt.
			
